Citation Nr: 0012379	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased rating for the service-connected 
anxiety reaction, currently rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  



REMAND

In November 1954, service connection for chronic anxiety 
reaction was established "by way of aggravation" for a pre-
existing psychoneurotic disorder, effective in August 1954.  

In July 1997, the veteran submitted a claim for an increased 
rating of this disability and noted that he had received VA 
treatment from his VA physician for 19 years.  Also, in 
February 1998, the veteran's representative informed the RO 
that the veteran had received VA outpatient treatment for his 
service connected disability.  Indeed, the record included a 
list of what appeared to be recent VA outpatient treatment 
appointments from August 1998 to March 1999.  The list 
indicated that the veteran had been treated in the mental 
health clinic by his VA treating physician in September 1998.  

However, the Board observes that the most recent relevant VA 
outpatient treatment record is from August 1993.  VA medical 
records concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

A September 1998 report of general psychiatry examination 
completed for VA noted that the veteran was alert, articulate 
and of above average intelligence, with a very labile mood.  
The report noted the absence of any thought disorder or 
impairment in judgment or memory.  The report also noted that 
the veteran was quick to anger and spoke rapidly.  
Additionally, the report noted that the veteran had no social 
life, preferred to stay alone and was "just waiting to 
die."  The report noted that the veteran retired in 1990 and 
that he was married.  

The report noted an impression of possible bipolar disorder 
and indicated that it was difficult to determine to what 
extent his military service affected his behavior and that 
the reason for his irritability and aggressive behavior was 
unclear.  The report included diagnoses of anxiety disorder 
due to an inability to sustain himself and personality 
disorder with rage reaction, including aggressive behavior, 
anxiety, anti-social behavior and withdrawal related to his 
inability to deal with his enuresis.  The report noted that 
the veteran's Global Assessment of Functioning score was 50.  

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§§ 4.1 (1999).  Therefore, it is essential, both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.  Id.  

Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where medical reports do not contain sufficient 
detail, the report must be returned for evaluation purposes.  
38 C.F.R. § 4.2.  

Here, the record indicates that outpatient treatment records 
regarding treatment since August 1993 by the veteran's VA 
treating physician of approximately 19 years are not 
associated with the claims folder.  Therefore, that 
examination did not include a review of the veteran's 
complete record as part of the examination process as 
required by 38 C.F.R. § 4.1.  

Therefore, the veteran's claim must be remanded for further 
development of the record.  The RO should obtain a new 
medical examination which specifically includes a review of 
the veteran's complete record, as required by 38 C.F.R. 
§ 4.1, and which clearly addresses the rating criteria 
necessary for complete evaluation of the veteran's claim 
under 38 C.F.R. § 4.130, including Diagnostic Code 9400.  The 
evidence must clearly correlate to the appropriate schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
anxiety reaction.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include records of VA 
outpatient treatment since August 1993.  

2.  After all relevant medical records 
are associated with the claims folder, 
the RO should schedule the veteran for a 
comprehensive VA examination to determine 
the current severity of the service-
connected mental disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examiner should 
report whether the claims folder was 
indeed available and reviewed.  It is 
requested that the examiner review the 
veteran's medical records, interview the 
veteran and record a history of his 
symptoms and characterize the severity of 
the symptoms in terms of the rating 
schedule provisions referable to 
evaluation of mental disorders.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  Following this and any additional 
indicated development, the RO should 
conduct a review of the veteran's claim 
for increase in light of the additional 
evidence.  All indicated development 
should be taken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


